Citation Nr: 1700560	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for migraines as secondary to an in-service head injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL


The Veteran and his friend



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.  There was a subsequent period of active duty for training (ACDUTRA) in the Naval Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2015, the Veteran testified at a Board travel board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the file.  In August 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted June 2015 hearing was no longer employed by the Board, and provided him with options for proceeding, including that if there was no response within 30 days of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  The Veteran did not respond.  Accordingly, the Board will proceed with the adjudication of the Veteran's claim.  

This matter was previously remanded in October 2015 for development.  That completed, the issues have been properly returned to the Board.  Also remanded at that time was the Veteran's claim of entitlement to service connection for right ear hearing loss.  In a June 2016 rating decision, service connection for right ear hearing loss was granted.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned, thus, those matters are not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is again necessary for the Veteran's claims of entitlement service connection for residuals of a head injury and migraines, to obtain a clarifying medical opinion regarding the existence of a traumatic brain injury (TBI).

The Veteran claims that he is suffering from residuals of TBI he incurred while in service.  As a result of this, he also contends that he has migraine headaches.  See November 2016 appellate brief.  

During his June 2015 hearing and in other submission of record, the Veteran described the circumstances surrounding his in-service head trauma.  According to the Veteran, while attempting to retrieve the fender off the side of the ship, a large wave struck his naval vessel, throwing himself across the deck, at which point he struck his head against an iron object.  See Hearing Transcript, p. 8; March 2011 Statement of Veteran.  The Veteran testified that he was knocked unconscious and had to get six stitches on his head as a result of this injury.  The Veteran also contends that he has experienced ongoing neurological and psychiatric problems since this in-service incident.  According to the Veteran, he has trouble functioning in stressful situations, a difficult time conducting tasks that require any critical thinking and analytical skills, difficulty focusing on any given topic or task, and he often wanders into different tangents when discussing an issue or while working on something.  In addition, the Veteran testified that he suffers from memory loss, flashbacks, headaches, and light sensitivity since this in-service injury.  With regard to his psychiatric issues, the Veteran claims that prior to service, he was outgoing and social in nature, but he had become withdrawn and disenfranchised since his in-service injury.  See Hearing Transcript, pp. 9 - 16.  

The Veteran's service treatment records (STRs) include an accident/injury report which shows that the Veteran was taken to sick call in October 1975.  It was noted that he suffered a 3/4 inch laceration above the left eye while retrieving a fender on the port side of the ship.  The Veteran's wound was cleaned and stitched up, and he was given Tylenol for his pain and placed on bed rest for the remainder the day.  Subsequent clinical records dated the following day, and the day after reflect that the Veteran's wound was healing well with no evidence of an infection.  A March 1976 clinical note reflects that the Veteran hit his head on the "overhead" the day before with possible loss of consciousness.  It was noted that the Veteran currently had headaches.  At the June 1977 separation examination, the clinical evaluation of the neurological system was shown to be normal.  However, with regard to whether the Veteran had any identifying body marks, scars, or tattoos, the medical examiner noted that the Veteran had a one inch scar above his left eye.  In a service discharge June 1977 Report of Medical History, the Veteran reported a history of a head injury.  On a May 1978 Report of Medical History for reserve service, the Veteran denied a head injury.

In June 2011, Veteran was afforded a VA traumatic brain injury (TBI) examination.  The VA examiner reviewed the claims file and noted that the Veteran hit his head while serving aboard his assigned naval vessel in service.  It was noted that the Veteran was seen and treated for a laceration, and that he attributed his headaches and impaired mental functioning to this in-service head injury.  Motor testing, sensory testing, nerve testing, cognitive function testing, neuropsych testing, and neurobehavioral testing were conducted.  The VA examiner diagnosed cognitive disorder, not otherwise specified (NOS).  The VA examiner noted that although the Veteran reported an event that could have potentially resulted in significant cognitive deficits, he appeared to be functioning "in the low average to high average range in most cognitive domains assessed."  The examiner acknowledged that the Veteran reported a significant loss/alteration in consciousness, but noted that he did not report any cognitive changes following the recovery period.  The examiner also noted that on the Beck Depression Inventory-II the Veteran scored in the moderate to severe range of depression, and his self-reported inventory indicates that he is mildly anxious as well.  According to the examiner, these factors along with the Veteran's history of alcohol/drug use and abuse could impact the cognitive picture and perceptions of level of functioning.  The examiner determined that the pattern of neuropsychological results along with the Veteran's history suggest that his cognitive complaints and performance results are not a result of his TBI but appear to be more a result of his emotional issues.  The examiner further concluded that the evidence did not support a diagnosis of a TBI, due in part to the inconsistency of the Veteran's reported symptoms.  

A June 2016 TBI VA examination was conducted.  The examiner conducted neuropsychological and neurobehavioral testing.  The examiner opined that there was insufficient evidence to relate any current findings to an alleged TBI.  The examiner noted that records proximate to the injury did not indicate persisting neuro deficits, and that current neuro deficits were attributable to other factors such as substance abuse and psychiatric diagnoses.

A June 2016 VA mental health examination was conducted by a different examiner.  The diagnosis was mild neurocognitive disorder.  The examiner opined that the disorder was service-connected, noting that he reviewed the June 2016 TBI examination.  The examiner stated that the TBI examiner specifically noted the Veteran was exposed to blasts during service, was occasionally disoriented, and had neurobehavioral symptoms, opining that these findings supported his own conclusion that there was a TBI, with residuals, that is service-connected.  The examiner also noted that the Veteran's substance abuse history did not appear to account for his minor neurocognitive disorder symptoms.  

The Board finds that clarification or reconciliation of these two opinions must be conducted:  the TBI examiner's opinion is insufficient to deny the claim on appeal and the mental health examiner's opinion is insufficient to grant the claims on appeal.  Accordingly, remand is required for an examiner to conduct all relevant testing, if necessary, and to review these examinations and provide resolution, if possible.  

Further, the Veteran's claim of entitlement to service connection for migraines is inextricably intertwined with the issue of entitlement to service connection for residuals of a TBI.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of this claim is premature absent further development of the Veteran's TBI claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the presence and etiology of the alleged TBI.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must determine whether the Veteran has a TBI.  Diagnostic testing must be completed in order to provide objective evidence of either the presence or absence of a TBI.  The examiner must indicate that all required testing to make such a determination has been conducted.

b.  Regarding the currently diagnosed mild neurocognitive disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, the active service, to include the incidents that the Veteran asserts caused a TBI.  

c.  If there is a diagnosis of TBI, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the TBI had onset in or is otherwise related to the Veteran's military service.  

In providing these opinions, the examiner must reconcile the diagnoses and opinions of the June 2011 VA examiner, the June 2016 TBI examiner, and the June 2016 mental disorder examiner.  If such reconciliation is not possible, the examiner must provide an explanation for why that is the case.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




